IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT CINCINNATI

JOHN PEROTTI,

Petitioner, Case No. 1:18-cv-446

District Judge Susan J. Dlott

- VS -
Magistrate Judge Michael R. Merz

RON ERDOS, Warden,
Southern Ohio Correctional Facility,

Respondent.

DECISION AND ORDER

This habeas corpus case is before the Court on the Report and Recommendations of
Magistrate Judge Michael R. Merz (ECF No. 29). Upon the filing of that Report, Petitioner was
notified of his right to object and of the time limits for doing so. /d. at PageID 622. Despite having
sought and received an extension of time to object, Petitioner has not done so.

Accordingly, the Report and Recommendations are ADOPTED. The Clerk will enter
judgment dismissing the Petition with prejudice. Because reasonable jurists would not disagree
with this conclusion, Petitioner is denied a certificate of appealability and the Court certifies to the
Sixth Circuit that any appeal would be objectively frivolous and therefore should not be permitted
to proceed in forma pauperis.

July ZY, 2019.

bvtian, Oe Wipes

Susan . Dlott
United States District Judge
